Filed 01/25/19                            Case 18-26542                                       Doc 13




                                                 Certificate Number: 01141-CAE-DE-032208486
                                                 Bankruptcy Case Number: 18-26542


                                                                01141-CAE-DE-032208486




                        CERTIFICATE OF DEBTOR EDUCATION

           I CERTIFY that on January 25, 2019, at 3:12 o'clock PM EST, Debra Peeling
           completed a course on personal financial management given by internet by
           American Consumer Credit Counseling, Inc., a provider approved pursuant to 11
           U.S.C. § 111 to provide an instructional course concerning personal financial
           management in the Eastern District of California.




           Date:   January 25, 2019              By:      /s/Susan Collins


                                                 Name: Susan Collins


                                                 Title:   Credit Counselor
